Citation Nr: 0322818	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  96-47 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than November 13, 
1992, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1974 to November 
1978.  

By rating action in June 1991, the Philadelphia RO denied 
service connection for PTSD.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

By rating action in September 1995, the Atlanta RO found that 
new and material evidence had been submitted to reopen the 
claim, granted service connection for PTSD, and assigned an 
effective date of June 15, 1993.  The veteran disagreed with 
the effective date assigned giving rise to the current 
appeal.  

By rating action in June 1996, the Atlanta RO assigned an 
effective date of November 13, 1992.  The veteran's claims 
file was subsequently transferred back to the Philadelphia 
RO.  


FINDINGS OF FACT

1.  The veteran did not appeal the June 1991 rating decision 
that denied service connection for PTSD, and that rating 
action is final.  

2.  A request to reopen the claim of service connection for 
PTSD was received on November 13, 1992.  

3.  Service connection for PTSD was granted by the Atlanta RO 
in September 1995, and made effective from November 13, 1992, 
by rating action in June 1996.  

4.  The earliest effective date for the establishment of 
service connection for PTSD is November 13, 1992, the date of 
receipt of the veteran's request to reopen the claim.  


CONCLUSION OF LAW

1.  The June 1991 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).  

2.  An effective date earlier than November 13, 1992, for the 
grant of service connection for PTSD is not assignable.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.156, 
3.400(q)(ii), (r) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  However, in this case, while the veteran has not 
been informed of VCAA, the issue on appeal is one determined 
by governing legal authority and, as such, additional fact 
gathering would not be dispositive.  That is, no useful 
purpose would be served by remanding the appeal to inform the 
veteran of VCAA, as there is no additional evidence that can 
be obtained that would, in any way, influence the outcome of 
the claim.  

The veteran was provided with the appropriate laws and 
regulations pertaining to effective dates for the award of 
disability compensation benefits, finality, and reopened 
claims, and was advised of the evidence that had already been 
obtained in the Statement of the Case issued in July 1996.  
He was also afforded an opportunity to testify at a personal 
hearing, but declined.  Thus, to the extent that VA has a 
duty to assist in the development of the veteran's claim, all 
appropriate all notification and development actions needed 
to render a fair decision on this issue has been 
accomplished.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that no prejudice to the veteran would result 
from appellate consideration of this case at this time, 
despite the fact that he has not been notified of VCAA or 
provided with the pertinent regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Consequently, the 
Board finds that no further RO development of the issue on 
appeal is necessary.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in Rule 302 (Sec. 20.302 of this 
part).  38 C.F.R. § 20.1103 (2002).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii).  



Factual Background & Analysis

In the instant case, service connection for PTSD was denied 
by the RO in June 1991.  The veteran and his representative 
were notified of this decision and did not appeal.  The 
veteran does not claim nor does the evidence show that he 
expressed dissatisfaction with the denial of his claim or 
that he indicated any desire to appeal the June 1991 rating 
decision.  Therefore, that decision became final one year 
from the date of notification of the rating decision, in this 
case, July 9, 1992.  38 C.F.R. § 20.302(a).  

In a letter received on November 13, 1992, the veteran 
indicated, in part, that he wished to "reopen" his claim of 
service connection for PTSD.  He was notified by the RO that 
his claim had been denied previously, and that he needed to 
submit new and material evidence in order to reopen his 
claim.  In June 1993, the veteran submitted additional 
treatment records (including some duplicate reports), which 
included a diagnosis of PTSD.  

By rating action in September 1995, the RO found that new and 
material evidence had been submitted to reopen the claim and 
granted service connection for PTSD. Initially, the RO 
assigned an effective date of June 1993, the date of receipt 
of the additional evidence.  However, a subsequent rating 
action in June 1996, assigned an effective date of November 
13, 1992, the date of his request to reopen the claim.  The 
veteran wishes to have the effective date established as of 
the date of his original claim.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  However, in the case 
such as this one, where the issue is one of new and material 
evidence, the effective date of an award of disability 
compensation benefits is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), and (r).  

In this case, the RO assigned an effective date of November 
13, 1992, the date of receipt of the veteran's request to 
reopen his claim of service connection, which is the earliest 
date allowable under the applicable criteria.  Consequently, 
the Board concludes that it has no alternative but to find 
that the veteran's claim for an effective date earlier than 
that allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

Entitlement to an effective date earlier than November 13, 
1992, for the grant of service connection for the cause of 
the veteran's death is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

